MARTIN, J.
Offense, the unlawful transportation of intoxicating liquor; penalty, one year in the penitentiary.
A Ford coupé was driven to a garage in the town of Mineral Wells. It was later searched and a large quantity of whisky found therein. The identity of the driver of this car was a sharply contested issue in the court below, and the sufficiency of the evidence in this particular is the only question before this court. We do not think that a detailed statement of all the evidence pro and con on this issue, would be of sufficient interest to the bench and bar to justify its repetition. -Suffice it to say that in our opinion the evidence was sufficient to support the conclusion of the jury that appellant was the driver of the car in question. Testimony of an alibi given by appellant’s witnesses was apparently not believed by the jury, and we do not feel authorized to disturb its finding.
Believing the evidence sufficient and finding no error in the record, the judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.